In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00227-CR



       LARRY ANTONE CADWELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                  Rusk County, Texas
            Trial Court No. 16-11-0782CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
            Opinion by Chief Justice Morriss
                                                 OPINION
           While Larry Antone Cadwell—who goes by the name Tony and who will be so referenced

in this opinion—and his estranged wife, Cheryl Cadwell, were involved in divorce proceedings,

various horses belonging to them but having been ordered into Tony’s custody lost weight,

reportedly due to inadequate nutrition, according to Cheryl and other witnesses. This was

particularly true of Diamond, an older horse that customarily had been ridden by Cheryl. This

resulted in Tony’s conviction for cruelty to livestock animals1 and a sentence of 180 days in jail,

a sentence which was probated to twenty-four months on condition that Tony serve thirty days in

jail.

           On appeal, Tony argues the legal and factual2 insufficiency of the evidence to support the

element of intentional or knowing mens rea. He also asserts, as part of his legal-sufficiency

challenge—making it a multifarious3 point of error—that including the phrase “by neglect” in the

information and in the jury charge improperly lowered the mens rea requirement.




1
    See TEX. PENAL CODE ANN. § 42.09(a) (West 2006).
2
 Since 2010, there has not been a factual-sufficiency review of the evidence to support a conviction. See Brooks v.
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Because we are not permitted to review the factual sufficiency
of the evidence to support a conviction, we will confine our sufficiency analysis to the legal sufficiency of the
evidence.
3
 We could overrule the point of error entirely or at least ignore the “by neglect” argument, because it is multifarious.
See, e.g., Dickey v. State, 189 S.W.3d 339, 341 (Tex. App.—Texarkana 2006, no pet.); Newby v. State, 169 S.W.3d
413, 414 (Tex. App.—Texarkana 2005, pet. ref’d); Harris v. State, 133 S.W.3d 760, 764 n.3 (Tex. App.—Texarkana
2004, pet. ref’d); Parra v. State, 935 S.W.2d 862, 875 (Tex. App.—Texarkana 1996, pet. ref’d). However, in the
interest of justice, we will address those specific complaints raised by Tony.

                                                           2
       Because (1) legally sufficient evidence supports Tony’s conviction and (2) the use of the

phrase “by neglect” did not improperly reduce the State’s burden to prove Tony’s willful or

knowing mens rea, we affirm the trial court’s judgment.

(1)    Legally Sufficient Evidence Supports Tony’s Conviction

       In evaluating legal sufficiency of the evidence, we review all the evidence in the light most

favorable to the trial court’s judgment to determine whether any rational jury could have found the

essential elements of the offense beyond a reasonable doubt. Brooks, 323 S.W.3d at 912 (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex.

App.—Texarkana 2010, pet. ref’d). We examine legal sufficiency under the direction of the

Brooks opinion, while deferring to the responsibility of the jury “to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at

318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Further, the jury is the

sole judge of the credibility of the witnesses and the weight to be given their testimony and may

“believe all of a witnesses’ testimony, portions of it, or none of it.” Thomas v. State, 444 S.W.3d
4, 10 (Tex. Crim. App. 2014).

       In our review, we consider “events occurring before, during[,] and after the commission of

the offense and may rely on actions of the defendant [that] show an understanding and common

design to do the prohibited act.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)

(quoting Cordova v. State, 698 S.W.2d 107, 111 (Tex. Crim. App. 1985)). It is not required that

each fact “point directly and independently to the guilt of the appellant, as long as the cumulative

                                                 3
force of all the incriminating circumstances is sufficient to support the conviction.”            Id.

Circumstantial evidence and direct evidence can be equally probative in establishing the guilt of a

defendant, and guilt can be established by circumstantial evidence alone. Ramsey v. State, 473
S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13 (citing Guevara v. State, 152
S.W.3d 45, 49 (Tex. Crim. App. 2004)).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id.

       Under the relevant statute and the information, to obtain a conviction for cruelty to

livestock animals, the State had to prove beyond a reasonable doubt that Tony (1) intentionally or

knowingly (2) failed unreasonably to provide (3) food, water, or care (4) for one or more livestock

animals (5) in Tony’s custody, where (6) Tony’s

       conduct was not a generally accepted and otherwise lawful form of conduct
       occurring solely for the purpose of or in support of fishing, hunting, or trapping; or
       wildlife or depredation control, or shooting preserve practices as regulated by state
       and federal law; or animal husbandry or agriculture practice involving livestock
       animals.

See TEX. PENAL CODE ANN. § 42.09(a)(2), (f) (West 2016) (cruelty to livestock animals and

exception to offense), § 2.02 (West 2001) (negating exception to offense as element of offense).



                                                 4
Tony challenges the sufficiency of the evidence only as it relates to the intentional or knowing

mens rea component of the State’s proof.

          Direct evidence of the required mens rea for an offense is not necessary. Hart v. State, 89
S.W.3d 61, 64 (Tex. Crim. App. 2002); Herrera v. State, 526 S.W.3d 800, 809–10 (Tex. App.—

Houston [1st Dist.] 2017, pet. ref’d). Seldom is mens rea proven through direct evidence. Herrera,
526 S.W.3d at 809; Stobaugh v. State, 421 S.W.3d 787, 862 (Tex. App.—Fort Worth 2014, pet.

ref’d). The fact-finder is allowed to conclude that an actor intends the natural consequences of his

or her acts. Ruffin v. State, 270 S.W.3d 586, 591–92 (Tex. Crim. App. 2008); Herrera, 528 S.W.3d

at 810.

          We now set forth a sampling of evidence in this record tending to support a finding that

Tony was intentional or knowing when he failed unreasonably to provide food, water, or care for

a livestock animal.

          Cheryl testified that she owned and rode Diamond for about ten years and that she loved

her horses. Cheryl moved out of the marital residence and filed for divorce from Tony in 2016,

before the events related to the horses detailed below. A court order left Tony in custody of various

items belonging to the couple, including the twenty-three horses involved here. After a conflict

over Tony’s obligation to pay Cheryl approximately $5,000.00 from a tax refund, Cheryl noticed

that Tony was not feeding the horses as much and had changed the ignition in the tractor so Cheryl

could not use the tractor to feed the horses anymore by moving bales of hay into the horses’

enclosure. At one point, the trial court overseeing the domestic relations case appointed a Larry

Galyean to sell the horses, but Tony would not cooperate with him. All the horses started losing

                                                   5
weight because, Tony was not feeding the horses.4 At times Cheryl would let the horses into a

different enclosure, a “hay trap” that had grass and hay, so they could eat, but Tony moved them

out of that enclosure and back into an area that had little or no food. During Cheryl’s periodic

visits to the property where the horses were kept, she never saw hay in the horses’ enclosure. Also

during her visits, she marked the tractor’s tires with chalk and thereby determined, that, between

her visits, the tractor had not been moved. Cheryl’s horse Diamond became malnourished, and his

hooves became cracked and split badly due to malnutrition. Cheryl believed that Diamond was

being “starved to death” during Tony’s custody. But, with proper feeding and care after the

seizure, he has recovered and is now doing well.

        Jamie Yoakum, an investigator with the Rusk County Sheriff’s Office, testified that his

involvement with this case began when Tony filed a complaint around the middle of October 2016

about the alleged theft of two of the twenty-three horses, thinking that Cheryl had stolen the horses.

When Yoakum reached the property, he noticed that the natural vegetation in the enclosure in

which the horses were kept was very scarce and that most of the horses were thin, but “nothing

like” Diamond. Generally, the horses were thin or in less than ideal condition. As a result, the

theft investigation turned into an animal cruelty investigation. When Tony was interviewed about

the poor condition of many of the horses, he offered the explanation that the horses had been let

into another enclosure where they ate some goat weed, resulting in them having scours, a severe

diarrhea. Yoakum did not find any evidence of the horses having had diarrhea, though. As a result



4
 Cheryl observed that the enclosure in which the horses were kept did not allow them access to the hay in the other
enclosure.
                                                        6
of the horses’ poor condition, they were seized. Yoakum felt that Tony was not feeding the horses

enough. Yoakum has never seen an animal get as bad as Diamond within a month or two, if the

problem had been eating some grass with herbicide, for example.

       Alishia Bammel was the animal control deputy and animal cruelty investigator for the Rusk

County Sheriff’s Office. Though she had been in law enforcement for many years before, she

obtained training for, and has been in her current specialty in, animal control and animal cruelty

for the four years before trial. Bammel accompanied Yoakum to the property where the horses

were located, for the initial purpose of investigating the theft complaint. In the first enclosure they

approached, there were no horses, but it was overgrown with weeds and grass, and within it was a

tractor and older hay that had grass growing up around it, revealing lack of recent activity. As

they approached a second enclosure, they encountered a large number of horses in that enclosure

that “were in very, very poor condition” with “a lot of ribs . . . [and] hipbones showing.” Some of

the horses were in “okay” condition, but one was in very bad condition with a body score of two.

Brammel then noticed that the enclosure in which the horses were contained was “not adequate at

all” for the animals that were kept there. The horses did not have access to the first enclosure that

had hay in it. Their enclosure had “virtually no grass,” and the grass that was present was “too

short for them to eat.” All the bushes and small shrubs had been picked clean, a phenomenon that

happens when animals with access to such vegetation are underfed and desperate for food. The

troughs within that enclosure were empty, had only leaves and debris, or had been overturned. A

stock tank or pond had water, but it was filled with debris and was stagnant. There was no evidence

of hay found in the horses’ enclosure. The officers determined to seize the horses promptly and

                                                  7
proceeded to arrange to do so the next day.5 Within a week or two after the seizure, with just

proper feeding and de-worming, Diamond was showing improvement.                                 Diamond had had

parasites, but not as many as some of the other horses.

            The last State’s witness was Lori Cavitt, a veterinarian with Henderson Animal Care

Hospital. Cavitt had been a veterinarian for eleven years after her training consisting of a college

bachelor’s degree and a four-year veterinary degree from Texas A&M University.                                  Cavitt

explained the body scoring scale of from one (extremely emaciated) to nine or ten (being extremely

obese). An acceptable range for a horse is four to six. A horse that is scored under four is in a

condition that needs to be addressed. A horse scored at three on this scale is considered thin, while

a score of two would indicate a horse that is emaciated but standing, and a one would indicate

extreme emaciation, not able to stand, and not considered savable. When Cavitt saw the Cadwell

horses, the majority were thin. The horses were examined one by one, estimating their ages,

assessing the body condition score, and taking a fecal sample of each to measure the degree to

which each had parasites. Given the body condition of the horses, she was surprised with the

relatively low parasite presence in most of them. Based on her examination, she concluded that

the most likely reason for the horses’ thinness was that they were not being fed properly. If a horse

has the choice of grass, hay, and goat weed, it will usually eat grass first, then hay, and finally goat

weed if it is hungry.




5
    This was true, even though fourteen of the twenty-three horses were considered to be in “good condition.”
                                                            8
       From the above, a rational jury could have found beyond a reasonable doubt that Tony was

intentional or knowing in not providing one or more of the horses in his care enough nutrition. We

overrule this contention.

(2)    The Use of the Phrase “By Neglect” Did Not Improperly Reduce the State’s Burden to
       Prove Tony’s Willful or Knowing Mens Rea

       Tony argues that, by inserting “by neglect” in the information and the jury charge, the State

and the trial court, respectively, improperly instructed the jury and improperly lowered the

mens rea requirement from intentionally or knowingly to a lower mens rea. The State argues that

the phrase “by neglect” is merely the manner or means by which the offense was committed.

Neither party cites any authority near the heart of either argument.

       The State’s position on this point has support, notably from the scholarly Cathy Cochran,

former Judge of the Texas Court of Criminal Appeals: “Generally, adverbial phrases, introduced

by the preposition ‘by,’ describe the manner and means of committing the offense. They are not

the gravamen of the offense, nor elements on which the jury must be unanimous.” Jefferson v.

State, 189 S.W.3d 305, 316 (Tex. Crim. App. 2006) (Cochran, J., concurring). We agree that,

here, the phrase “by neglect” charges Tony with cruelty to animals by the manner and means of

failure to act or of behavior that was not attentive to the needs of the horses, not with negligently

doing so, especially given that the mens rea was specified in both the information and in the jury

charge as intentional or knowing.

       Here, the information charged in this language:

       On or about the 17th day of October, 2016, in the County of Rusk and State of
       Texas, one LARRY ANTONE CADWELL did then and there intentionally and

                                                 9
        knowingly fail unreasonably to provide necessary food for livestock animals, to-
        wit horses, in the defendant’s custody, by neglect, . . . .

At trial, the trial court charged the jury as follows:

                                             1.
               A person commits an offense if he intentiona1ly or knowingly fails
        unreasonably to provide necessary food for a livestock animal in the person’s
        custody.

                                                 2.
               . . . . “Necessary food” includes food provided to the extent required to
        maintain the livestock anima1 in a state of good health.

               A person acts intentionally, or with intent, with respect to the nature of his
        conduct or a result of his conduct when it is his conscious objective or desire to
        engage in the conduct or cause the result.

               A person acts knowingly, or with knowledge, with respect to the nature of
        his conduct or to circumstances surrounding his conduct when he is aware of the
        nature of his conduct or that the circumstances exist. A person acts knowingly or
        with knowledge with respect to a result of his conduct when he is aware that his
        conduct is reasonably certain to cause the result.

                                                 3.
                Now, if you find from the evidence beyond a reasonable doubt that on or
        about 17th day of October, 2016, in Rusk County, Texas, the defendant, Larry
        Antone Cadwell, did intentionally or knowingly fail unreasonably to provide
        necessary food for livestock animals, to-wit horses, in the defendant’s custody, by
        neglect, . . . then you will find the defendant guilty of the offense of cruelty to
        livestock animals as charged in the information.

        In each place, Tony was accused of intentional or knowing conduct; and, after the other

elements of the offense were set out, the words “by neglect” were added. We conclude that those

two words charged the manner and means in which Tony was alleged to have committed the

offense, consistent with the above observations by former Judge Cochran.



                                                   10
       Further supporting that conclusion, and further undermining Tony’s argument that the

threshold for finding a guilty mens rea was lower than was proper, are the understandings in

analogous situations that the word “neglect” connotes a failure to act in fulfilling an obligation to

care for another. In a brief survey, we have found a few such analogous situations, in all of which

such is the meaning of “neglect.” Where there is a duty to care for children, patients, or aged

persons, “neglect” connotes simply a lack of necessary action by the one responsible for the care,

not negligent behavior by that responsible person. See, e.g., 42 U.S.C.A. § 1397j(16) (West,

Westlaw through P.L. 115-173 Jun. 12, 2018) (“neglect” of elder person); TEX. FAM. CODE ANN.

§ 261.001(4)(A) (West Supp. 2017) (“neglect” of children); TEX. HEALTH & SAFETY CODE ANN.

§ 260A.001(6) (West 2017) (“neglect” of residents of certain health facilities). In a case in which

a caregiver could have been considered negligent in actions toward a geriatric patient placed in a

chair, from which the patient fell, the appellate court ruled that the caregiver could not have been

guilty of neglect. See Gonzales v. Methodist Ret. Cmtys., 33 S.W.3d 882, 885 (Tex. App.—

Houston [14th Dist.] 2000, pet. denied); see also TEX. FAM. CODE ANN. § 261.001(4)(A)(ii)(c)

(“neglect” of child includes failure to provide child with food); In re E.C.R., 402 S.W.3d 239, 240

(Tex. 2013) (termination of parental rights based on abuse or neglect, not involving negligence);

Cates v. State, 776 S.W.2d 170, 174–80 (Tex. Crim. App. 1989) (Teague, J., concurring) (reporting

neglect); In re A.A.A., 265 S.W.3d 507, 516 (Tex. App—Houston [1st Dist.] 2008, pet. denied)

(removal of child based on neglect, not involving negligence).

       Because the use of the phrase “by neglect” set out the manner and means of committing

the offense and because the information and jury charge clearly set out the required mens rea of

                                                 11
intentional or knowing behavior by Tony, the use of the phrase did not improperly reduce the

State’s burden to prove Tony’s willful or knowing mens rea. We overrule this contention.

       We affirm the judgment of the trial court.




                                            Josh R. Morriss, III
                                            Chief Justice


Date Submitted:       June 13, 2018
Date Decided:         June 21, 2018

Publish




                                               12